Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dane Schad on 03/05/2021.
The application has been amended as follows: 
In the claim:
Cancel claim 2
At last line of claim 1, replace the phrase “position” with --position, wherein the first electrical contact and the second electrical contact pass through the base.--

Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 1, 3-11 calling for a contact assembly comprising: a first electrical contact and a second electrical contact being retained in a diverged position when a base is in the retracted position and a converged 
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 12-19 calling for a printed circuit board comprising: a first electrical contact and a second electrical contact being retained in a diverged position when a base is in the retracted position and a converged position when the base is in the extended position such that the first electrical contact and the second electrical contact do not engage a conductive pin when the base is in the retracted position and do engage the conductive pin when the base is in the extended position, as further defined at claim 12.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 20 calling for a printed circuit board comprising: a first electrical contact and a second electrical contact being retained in a diverged position when a base is in the retracted position and a converged position when the base is in the extended position such that the first electrical contact and the second electrical contact do not engage a conductive pin when the base is in the retracted position and do engage the conductive pin when the base is in the extended position, as further defined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 4, 2021